Citation Nr: 1704941	
Decision Date: 02/17/17    Archive Date: 02/24/17

DOCKET NO.  10-43 763	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for bunions of the right toe, status post-multiple bunionectomies, with degenerative joint disease.

2.  Entitlement to a rating in excess of 20 percent for degenerative joint and disc disease of the lumbar spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

H. Papavizas, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1985 to October 1994.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico.

In October 2010, the Veteran requested a Board hearing at the RO.  The Veteran was notified that a scheduled to take place in February 2011, but he failed to attend the scheduled hearing without showing good cause.  Therefore, his request for a hearing is deemed abandoned.

In March 2014, the Board remanded the appeal for further development.

The issue of an increased rating for degenerative joint and disc disease of the lumbar spine is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  For the entire appeal period, the Veteran's bunions of the right toe, status post multiple bunionectomies, with degenerative joint disease manifests primarily as complaints of pain and difficulty walking or standing for lengthy distances or periods of time, respectively.

2.  For the entire appeal period, the Veteran's bunions of the right toe, status post multiple bunionectomies, with degenerative joint disease does not result in flatfoot, weak foot, claw foot or pes cavus, metatarsalgia or Morton's disease, hallux rigidus, hammer toe, or malunion/nonunion of tarsal/metatarsal bones, and does not approximate amputation with removal of the metatarsal head.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 10 percent rating for bunions of the right toe, status post multiple bunionectomies, with degenerative joint disease have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.321, 
4.1-4.10, 4.68, 4.71a, Diagnostic Codes 5010-5280 (2016). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran argues that the severity of his bunions of the right toe, status post multiple bunionectomies, with degenerative joint disease (hereinafter, right toe bunion residuals) warrants a rating in excess of 10 percent.

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

While the Veteran's entire history is reviewed when making a disability determination, where service connection has already been established and an increase in the disability rating is at issue, it is a present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  The Court has held that, in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

Consideration is given to the potential application of the various provisions of 38 C.F.R. Parts 3 and 4, whether or not they are raised by the Veteran, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

If there is a question as to which of two evaluations should apply, the higher rating is assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is assigned. 38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function, however, are expected in all instances.  38 C.F.R. § 4.21.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a Veteran's service-connected disability.  38 C.F.R. § 4.14.  It is possible for a Veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes, however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994). 

The basis of disability evaluation is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10. 

Functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective enervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45.  The Court has held that VA must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss under 38 C.F.R. § 4.40, which requires VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  In Mitchell v. Shinseki, 25 Vet. App. 32 (2011), the Court held that, although pain may cause a functional loss, "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Rather, pain may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance."  Id., quoting 38 C.F.R. § 4.40.

Furthermore, the intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  Thus, actually painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimum compensable rating for the joint.  The joints should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  38 C.F.R. § 4.59.  In Burton v. Shinseki, 25 Vet. App. 1, 5 (2011), the Court found that, when 38 C.F.R. § 4.59 is raised by the claimant or reasonably raised by the record, even in non-arthritis context, the Board should address its applicability.

The Veteran's right toe bunion residuals is rated at 10 percent under Diagnostic Codes (DC) 5010-5280.

Hyphenated diagnostic codes, such as the one utilized here, are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen. 38 C.F.R. § 4.27 (2016).  When an unlisted disease, injury, or residual condition is encountered, requiring rating by analogy, the diagnostic code number will be "built-up" as follows: the first two digits will be selected from that part of the schedule most closely identifying the part, or system of the body involved, in this case, the musculoskeletal system, and the last two digits will be "99" for all unlisted conditions.  Then, the disability is rated by analogy under a diagnostic code for a closely related disability that affects the same anatomical functions and has closely analogous symptomatology.  38 C.F.R. §§ 4.20, 4.27 (2016).

The Board acknowledges the use of a hyphenated diagnostic code here which does not conform to the standard described immediately above.  It appears in this case that the AOJ has utilized a hyphenated diagnostic code-not to indicate that the Veteran has a disease, injury, or residual condition which is unlisted in the rating code-but simply as a means of more accurately capturing the nature of the Veteran's service-connected disability.  Regardless, this atypical use of a hyphenated diagnostic code does not impact the Board's analysis herein.

DC 5010 addresses the issue of arthritis due to trauma, substantiated by x-ray findings, which is to be rated as degenerative arthritis under DC 5003.  See 38 C.F.R. § 4.71a, DC 5010 (2016).  DC 5003 specifies that degenerative arthritis will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  See 38 C.F.R. § 4.71a, DC 5003 (2016).  Because there are no applicable diagnostic codes for limitation of motion affecting the toes or feet, DC 5003 is not applicable here.

Under DC 5280 for unilateral hallux valgus, a 10 percent rating is assigned if operated with resection of metatarsal head, or if severe and equivalent to amputation of the great toe.  See 38 C.F.R. § 4.71a, DC 5280 (2016).

Under DC 5281 for unilateral and severe hallus rigidus, such condition should be rated as hallux valgus, severe.  See 38 C.F.R. § 4.71a, DC 5281 (2016).

Under the "amputation rule," the combined rating for disabilities of an extremity may not exceed the rating for the amputation at the elective level, were the amputation to be performed.  38 C.F.R. § 4.68.  Amputation of the great toe is rated under the criteria of DC 5171, under which a rating of 10 percent is awarded for amputation without metatarsal removal.  A rating of 30 percent is awarded for amputation with removal of the metatarsal head.  See 38 C.F.R. § 4.71a, DC 5171 (2016).

In September 2009, the Veteran submitted a request for an increased rating for his right toe bunion residuals, stating that that his right foot was extremely painful.  

In October 2009, the Veteran underwent VA examination for his right toe bunion residuals.  The Veteran reported that he uses orthotics daily and has worked as an athletic director with 180 children.  He also reported that he treats his right toe bunion residuals condition by applying cold, elevating his right foot, and taking Ibuprofen for pain.  Examination of the right toe area revealed painful motion and some swelling but no tenderness, instability, weakness, or other symptoms.  The examiner found no skin or vascular abnormalities, no pes cavus, no evidence of union or nonunion of the tarsal or metatarsal bones, no flatfoot, no muscle atrophy of the foot, and no other foot deformity or other significant physical findings.  The Veteran was diagnosed with bunion, right great toe, progressive.  Significant effects on occupational activities included pain and swelling, with daily activities of exercise and sports noted as moderately affected and chores, shopping, and travel noted as mildly affected.  Additionally, the Veteran's disclosed that he was currently employed on a full time basis as a social/fitness worker for the past 5 to 10 years. 

August 2010 VA treatment records reflect the Veteran's complaints of right big toe pain which he described as burning.

A September 20, 2010 VA treatment record reflects the Veteran's continued complaint of a painful right first metatarsophalangeal joint (MTPJ), following 3 to 4 bunionectomy surgeries, the last of which occurred several years prior to the current appeal period.  The Veteran rated his pain at 4 out of 10, explaining that the pain is worse if he has been on his feet all day.  He also characterized the pain as a burning and throbbing sensation on the dorsal aspect of his right first MTPJ, stating that his past use of orthotics only partially relieved the pain.  The Veteran further disclosed that he works as an athletic director, a role which requires him to be able to play multiple sports, and stated pain slow him down.  Examination revealed normal muscle strength, decreased range of motion of the right hallux, and pain with range of motion and and +POP of the right first MTPJ, with no pain on palpation of the right second metatarsal head.  X-ray reports showed, inter alia, decreased joint space of the right first MTPJ, bony ankylosing on the medial aspect of the joint, and a shortened and elevated first metatarsal with intact screws.  The Veteran was assessed with hallux rigidus, right, and osteoarthritis first MTPJ, right.

A May 2012 VA treatment record reflects the Veteran's complaint of pain of the right great toe at sight of previous bunionectomies.

A June 2012 VA treatment record reflects the Veteran's receipt of a steroid injection at the right great toe joint.

In April 2014, the Veteran underwent another VA examination for his right toe bunion residuals.  During examination, the Veteran reported right first MTPJ pain.  The Veteran stated that he had multiple bunionectomy surgeries on this foot in this area with continued pain, which he rated as 5 out of 10 daily and characterized as throbbing.  The Veteran also denied experiencing any flare-ups of his right toe bunion residuals.  The Veteran alleged that he experienced some functional loss or impairment from his disability: as he explained, he might not be able to finish a full round of golf if he walked course and stated that he is unable to stand or walk for extended periods partly due to right foot pain.  Examination of the right foot revealed no Morton's neuroma (Morton's disease), metatarsalgia, hammer toe, pes cavus (claw foot), malunion or nonunion of tarsal or metatarsal bones, or any other foot injuries or conditions.  The examiner diagnosed the Veteran with mild right hallux rigidus, with an additional finding of normal alignment of right great toe without significant deformity.  Additionally, a scar was found over the big toe which measured 9 centimeters in length by 0.1 centimeters in width, which was not unstable.

The examiner also noted pain on physical examination as follows: less movement than normal, pain on weight-bearing, and disturbance of locomotion on the left side, with pain on the non weightbearing side.  The examiner affirmatively answered that there was pain, weakness, fatigability, or incoordination that significantly limits functional ability during flare-ups or when the foot is used repeatedly over a period of time.  However, the examiner further explained that this finding merely meant that the Veteran had complaints of continued pain.  As noted just above, the Veteran has denied that he experiences any flare-ups of his right toe bunion residuals, so the Board will omit the examiner's statements concerning his inability to assess the Veteran's flare-ups as such statements are irrelevant because the Veteran experiences no flare-ups.  Finally, the examiner found that functioning was not so diminished that amputation with prosthesis would equally serve the Veteran.

The Board finds that, for the entire appeal period, Veteran's right toe bunion residuals manifests chiefly as complaints of pain with difficulty walking or standing for lengthy periods of time. The Veteran specifically denied any flare-ups of this disability.  This disability has been assigned a 10 percent rating.  Under DC 5280, such rating is warranted if there has been an operation and resection of the metatarsal head, or if hallux valgus is severe so as to equate with disability that would result from amputation of the great toe.  Historically, the Board notes that Veteran was originally granted a 10 percent in February 1998 for surgery with resection of the metatarsal head based on his multiple, prior bunionectomies surgeries.  The Board is aware that the Veteran has also received a diagnosis of hallux rigidus.  However, DC 5281 dictates that unilateral and severe hallus rigidus should be rated as rated as severe hallux valgus under DC 5280.  As noted, the Veteran's disability is currently rated as 10 percent disabling under DC 5280.  Therefore, a rating of 10 percent and no higher is available to the Veteran under DC 5280.

Moreover, under the so-called "amputation rule," the combined rating for disabilities of an extremity may not exceed the rating for the amputation at the elective level, were the amputation to be performed.  38 C.F.R. § 4.68.  Amputation of the great toe is rated under the criteria of DC 5171, under which a rating of 10 percent is awarded for amputation without metatarsal removal and a rating of 30 percent is warranted for amputation with removal of the metatarsal head.  However, there are no clinical findings during the period of the appeal which show that the Veteran's disability manifests symptoms and impairment that would be equivalent to the amputation of the metatarsal head.  Indeed, the Veteran is still able to stand, walk, play gold, and carry out his responsibilities of an athletic director, despite complaints of pain.  Additionally, the medical evidence showed normal muscle strength and only some decreased range of motion of the right hallux, and the April 2014 VA examined concluded that functioning was not so diminished that amputation with prosthesis would equally serve the Veteran.  Accordingly, the impairment due to his service-connected right toe bunion residuals is not in excess of that contemplated by a 10 percent rating under DC 5171.

In addition, the Board has also considered whether a higher rating is warranted under any other potentially applicable diagnostic code related to the feet.  The Veteran is not service-connected for flatfeet, hammer toes, pes cavus, malunion or nonunion of the tarsal or metatarsal bones or a weakened foot as documented in the VA examination report and the Veteran's subjective reports; therefore, consideration of DC 5277 through 5283 are not warranted.  Neither is any rating merited under DC 7802 or 7804, the only applicable codes, because the Veteran's right toe scar does not affect an area of 144 square inches (929 square centimeters) and is not painful or unstable.  Furthermore, the Board notes that DC 5284 for foot injuries is not applicable here because the Veteran's right toe bunion residuals disability did not result from any actual injury to this foot.  See Yancy v. McDonald, 27 Vet. App. 484, 491 (2016) (finding the application of DC 5284 limited to disabilities resulting from actual injuries to the foot, as opposed to disabilities caused by, for example, degenerative conditions).  

The Board has considered whether staged ratings under Hart, are appropriate for the Veteran's service-connected right toe bunion residuals.  However, the Board finds that his symptomatology has been stable during the course of this appeal and the application of the amputation rule in this case limits the Veteran's rating to no more than 10 percent.

Additionally, the Board has contemplated whether the case should be referred for extra-schedular consideration.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321 (b)(1). 

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under § 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Id.  

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected right toe bunion residuals with the established criteria found in the rating schedule.  The Board finds that the Veteran's symptomatology is fully addressed by the rating criteria under which each such disability is rated.  The Veteran's subjective complaints, including but not limited to right foot pain and any claimed functional loss associated with such symptoms, are contemplated by the rating criteria under which each associated disability is rated.  Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology of his service-connected disability.  As such, the Board finds that the rating schedule is adequate to evaluate the Veteran's disability picture for each disability.  Therefore, the Board need not proceed to consider the second factor, viz., whether there are attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996). 

The Board notes that, pursuant to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.  However, in this case, even after affording the Veteran the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there is no additional impairment that has not been attributed to a specific, rated disability.  Accordingly, this is not an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for disability that can be attributed only to the combined effect of multiple conditions.

Finally, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  Here, the record does not reflect, and the Veteran does not allege, that he is unemployable due to his right toe bunion residuals.  Moreover, the record shows that he was currently employed on a full-time basis as an athletic director.  Therefore, the Board finds that a TDIU is not raised by the Veteran or reasonably raised by the record and, consequently, no further consideration of such is necessary.  

In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim of entitlement to a rating in excess of 10 percent for his bunions of the right toe, status post multiple bunionectomies, with degenerative joint disease.  As such, that doctrine is not applicable in the instant appeal, and his claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

A rating in excess of 10 percent rating for the Veteran's bunions of the right toe, status post multiple bunionectomies, with degenerative joint disease is denied.


REMAND

In July 2016, the United States Court of Appeals for Veterans Claims (Court), issued Correia v. McDonald, 28 Vet. App. 158 (2016).  In this case, the Court found that the final sentence of 38 C.F.R. § 4.59 creates a requirement that certain range of motion testing be conducted whenever possible in cases of joint disabilities.  The regulation specifically states, "[t]he joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint."  38 C.F.R. § 4.59 (2016).  The Veteran was last provided a VA examination in April 2014 to assess the nature and severity of his degenerative joint and disc disease of the lumbar spine.  However, the examination did not include assessment of both active and passive range of motion in weight bearing and nonweight bearing.  Therefore, in light of Correia, remand for a new VA examination with complete range of motion testing is warranted

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded an appropriate VA examination to determine the current nature and severity of his service-connected degenerative joint and disc disease of the lumbar spine.  The claims file, to include a copy of this Remand, must be made available to and be reviewed by the examiner.  Any indicated evaluations, studies, and tests should be conducted.  In offering any assessments or opinions, the examiner should take into account all evidence of record, to include both the lay and medical evidence.

Following an interview with the Veteran, a review of the evidence of record, and a physical examination, the examiner must describe current nature and severity of all manifestations of the Veteran's service-connected degenerative joint and disc disease of the lumbar spine, including consideration 

The examiner should identify the nature and severity of all current manifestations of the Veteran's service-connected lumbar spine disability, including any neurological manifestations.  The examination report must include ranges of motion of the lumbar spine in active motion, passive motion, weight-bearing, and nonweight-bearing, with notations as to the degree of motion at which the Veteran experiences pain.  The extent of any weakened movement, excess fatigability, and incoordination on use should also be described by the examiner.  The examiner should assess any additional functional impairment, if found, due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss.   

The examiner should also express an opinion concerning whether there would be additional functional impairment on repeated use or during flare-ups of the lumbar spine.  The examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss.

All opinions expressed should be accompanied by supporting rationale.

2.  After accomplishing all requested action, as well as any additional action deemed warranted, readjudicate the Veteran's claim based on the entirety of the evidence.  If any claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


